Citation Nr: 0835237	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for defective hearing in 
the right ear.  



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1985 to April 
1993.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 decision which 
denied service connection for defective hearing of the right 
ear.  The Board remanded the appeal for additional 
development in February 2008.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a hearing loss in the 
right ear at present which is related to service.  


CONCLUSION OF LAW

Defective hearing of the right ear was not incurred in or 
aggravated by military service nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 4.85, 4.86, 
Part 4, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The veteran's service medical records and a private 
audiological report have been obtained and associated with 
the claims file.  The veteran was afforded an opportunity to 
testify at a personal hearing, but declined.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, disposition of the matter will 
be based on the nature of the claim; that is, whether it is 
an original claim, a reopened claim, or claim for increase.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655.  

Discussion & Analysis

The veteran contends that his current hearing loss in the 
right ear was caused by exposure to acoustic trauma in 
service.  

The veteran's service medical records showed no complaints, 
treatment, abnormalities, or diagnosis referable to any 
hearing problems in service.  The veteran specifically denied 
any hearing problems on a Report of Medical History at the 
time of his separation examination in February 1993, and no 
pertinent abnormalities were noted on examination at that 
time.  Audiological findings during service were as follows:  



January 1985 Enlistment Examination: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5








September 1985 Examination: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
5








February 1987 Reenlistment Examination: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5/0
5
0
5








February 1993 Separation Examination: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
5







The evidentiary record includes a January 2005 uninterpreted 
audiological examination report from a private hearing 
clinic.  The examiner indicated, in part, that the veteran 
had mild high frequency sensorineural hearing loss, 
bilaterally with maximum word recognition score of 96 
percent.  Although the actual audiogram was associated with 
the February 2005 letter, the examiner did not provide 
specific numerical interpretations of the graft at relevant 
decibel levels.  The examiner opined, in essence, that the 
veteran's current bilateral hearing loss was probably due to 
exposure to acoustic trauma in service.  

By rating action in March 2005, the RO, without benefit of a 
VA examination, granted service connection for defective 
hearing in the left ear.  In June 2005, the RO, again without 
benefit of a VA examination, denied service connection for 
defective hearing in the right ear on the basis that the 
private audiological examination did not show that the 
veteran met the minimum requirements in accordance with 
governing VA regulations under 38 C.F.R. § 3.385.  The 
veteran subsequently perfected an appeal with respect to the 
right ear.  

In February 2008, the Board remanded the appeal for a VA 
audiological examination.  The Board pointed out that a 
decision by the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") in Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995), prohibited the Board from interpreting 
graphical representations of audiometric data, and that a 
current VA audiological examination was necessary to 
determine the nature and etiology of any identified hearing 
loss in the right ear.  See also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

Although a VA audiological examination was conducted in March 
2008, the audiologist concluded that the audiometric findings 
were inconsistent and unreliable.  The veteran was re-
instructed and tested again, but the results did not improve 
and were inconsistent throughout the evaluation.  The 
audiologist concluded that the test results were not felt to 
be valid indicators of true organic hearing loss, and were 
unreliable, and the veteran was rescheduled for another 
audiological examination in April 2008, but failed to report.  

In a May 2008 supplemental statement of the case (SSOC), the 
veteran was notified that he did not report for a scheduled 
VA examination and that a current and valid audiological 
evaluation was necessary to determine whether he had a 
current hearing loss in the right ear for VA purposes.  The 
veteran was advised that his claim was denied but that it 
would be reconsidered upon notification from him that he was 
willing to report for another examination.  The veteran did 
not respond or request to be rescheduled for another VA 
examination.  In a subsequent SSOC in June 2008, the veteran 
was advised that as there had been no response from him 
indicating a willingness to report for another examination, 
his claim was denied on the basis that there was no competent 
evidence of a current hearing loss in the right ear for VA 
purposes.  

As indicated above, VA regulations provide that in cases 
involving original claims where a claimant, without good 
cause, fails to report for a scheduled examination, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (2007).  In this case, there is no evidence of any 
hearing problems in the right ear in service or any competent 
evidence that the veteran has a hearing loss for VA purposes 
at present.  The veteran was scheduled for a VA audiological 
examination in April 2008 to determine whether he had a 
hearing loss in the right ear for VA purposes and, if so, 
whether it was related to service.  The nature and extent of 
the veteran's claimed hearing loss in the right ear is not 
entirely clear and cannot be ascertained without a current 
examination.  The purpose of the rescheduled VA examination 
in April 2008, was to clarify the nature and etiology of any 
identified hearing loss in the right ear.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Likewise, the Board is not competent to offer a medical 
opinion.  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Without the veteran's 
cooperation, the Board is unable to ascertain if he has a 
current disability, and if so, whether it is etiologically 
related to any noise exposure in service.  

Inasmuch as there is no competent evidence of hearing loss in 
the right ear in service or at present, the Board finds no 
basis to grant service connection.  Accordingly, the appeal 
is denied.  


ORDER

Service connection for defective hearing in the right ear is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


